 

Q2POWER TECHNOLOGIES, INC.

 

2016 OMNIBUS EQUITY INCENTIVE PLAN

 

1. Purposes of the Plan. The purposes of this Plan are (a) to attract and retain
the best available personnel to ensure the Company’s success and accomplish the
Company’s goals; (b) to incentivize Officers, Employees, Directors and
Consultants with long-term equity-based compensation to align their interests
with the Company’s stockholders, and (c) to promote the success of the Company’s
business.

 

The Plan permits the grant of Incentive Stock Options, Nonstatutory Stock
Options, Restricted Stock, Restricted Stock Units, Stock Appreciation Rights,
Performance Units and Performance Shares.

 

2. Definitions. As used herein, the following definitions will apply:

 

(a) “Administrator” means the Board or any of its Committees as will be
administering the Plan, in accordance with Section 4 of the Plan.

 

(b) “Applicable Laws” means the requirements relating to the administration of
equity-based awards under U.S. state corporate laws, U.S. federal and state
securities laws, the Code, any stock exchange or quotation system on which the
Common Stock is listed or quoted and the applicable laws of any foreign country
or jurisdiction where Awards are, or will be, granted under the Plan.

 

(c) “Award” means, individually or collectively, a grant under the Plan of
Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock Units,
Performance Units or Performance Shares.

 

(d) “Award Agreement” means the written or electronic agreement setting forth
the terms and provisions applicable to each Award granted under the Plan. The
Award Agreement is subject to the terms and conditions of the Plan.

 

(e) “Board” means the Board of Directors of the Company.

 

(f) “Change in Control” except as may otherwise be provided in a Stock Option
Agreement, Restricted Stock Agreement or other applicable agreement, means the
occurrence of any of the following:

 

(i) The consummation of a merger or consolidation of the Company with or into
another entity or any other corporate reorganization, if the Company’s
shareholders immediately prior to such merger, consolidation or reorganization
cease to directly or indirectly own immediately after such merger, consolidation
or reorganization at least a majority of the combined voting power of the
continuing or surviving entity’s securities outstanding immediately after such
merger, consolidation or other reorganization;

 

(ii) The consummation of the sale, transfer or other disposition of all or
substantially all of the Company’s assets (other than (x) to a corporation or
other entity of which at least a majority of its combined voting power is owned
directly or indirectly by the Company, (y) to a corporation or other entity
owned directly or indirectly by the shareholders of the Company in substantially
the same proportions as their ownership of the common stock of the Company or
(z) to a continuing or surviving entity described in Section 2(f)(i) in
connection with a merger, consolidation or corporate reorganization which does
not result in a Change in Control under Section 2(f)(i));

 

1 

 

 

(iii) A change in the effective control of the Company which occurs on the date
that a majority of members of the Board is replaced during any twelve (12) month
period by Directors whose appointment or election is not endorsed by a majority
of the members of the Board prior to the date of the appointment or election.
For purposes of this clause, if any Person (as defined below in Section
2(f)(iv)) is considered to be in effective control of the Company, the
acquisition of additional control of the Company by the same Person will not be
considered a Change in Control;

 

(iv) The consummation of any transaction as a result of which any Person becomes
the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of the Company representing at least fifty
percent (50%) of the total voting power represented by the Company’s then
outstanding voting securities. For purposes of this Paragraph (iv), the term
“person” shall have the same meaning as when used in sections 13(d) and 14(d) of
the Exchange Act but shall exclude:

 

(1) a trustee or other fiduciary holding securities under an employee benefit
plan of the Company or an affiliate of the Company;

 

(2) a corporation or other entity owned directly or indirectly by the
shareholders of the Company in substantially the same proportions as their
ownership of the common stock of the Company;

 

(3) the Company; and

 

(4) a corporation or other entity of which at least a majority of its combined
voting power is owned directly or indirectly by the Company; or

 

(v) A complete winding up, liquidation or dissolution of the Company.

 

A transaction shall not constitute a Change in Control if its sole purpose is to
change the state of the Company’s incorporation or to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transactions.

 

(g) “Code” means the Internal Revenue Code of 1986, as amended. Reference to a
specific section of the Code or regulation thereunder shall include such section
or regulation, any valid regulation promulgated under such section, and any
comparable provision of any future legislation or regulation amending,
supplementing or superseding such section or regulation.

 

(h) “Committee” means a committee of Directors or of other individuals
satisfying Applicable Laws appointed by the Board in accordance with Section 4
hereof.

 

(i) “Common Stock” means the common stock of the Company.

 

(j) “Company” means Q2Power Technologies, Inc., a Delaware corporation, or any
successor thereto.

 

(k) “Consultant” means any person, including an advisor, engaged by the Company
or a Parent or Subsidiary to render services to such entity.

 

2 

 

 

(l) “Director” means a member of the Board.

 

(m) “Disability” means total and permanent disability as defined in Section
22(e)(3) of the Code, provided that in the case of Awards other than Incentive
Stock Options, the Administrator in its discretion may determine whether a
permanent and total disability exists in accordance with uniform and
non-discriminatory standards adopted by the Administrator from time to time.

 

(n) “Employee” means any person, including Officers and Directors, employed by
the Company or any Parent or Subsidiary of the Company. Neither service as a
Director nor payment of a director’s fee by the Company will be sufficient to
constitute “employment” by the Company.

 

(o) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

(p) “Exchange Program” means a program established by the Committee under which
outstanding Awards are amended to provide for a lower Exercise Price or
surrendered or cancelled in exchange for (i) Awards with a lower exercise price,
(ii) a different type of Award or awards under a different equity incentive
plan, (iii) cash, or (iv) a combination of (i), (ii) and/or (iii).
Notwithstanding the preceding, the term Exchange Program does not include any
(i) action described in Section 13 or any action taken in connection with a
change in control transaction nor (ii) transfer or other disposition permitted
under Section 12. For the purpose of clarity, each of the actions described in
the prior sentence, none of which constitute an Exchange Program, may be
undertaken (or authorized) by the Committee in its sole discretion without
approval by the Company’s shareholders.

 

(q) “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:

 

(i) If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the New York Stock
Exchange, the Nasdaq Global Select Market, the Nasdaq Global Market or the
Nasdaq Capital Market of The Nasdaq Stock Market, its Fair Market Value will be
the closing sales price for such stock (or the closing bid, if no sales were
reported) as quoted on such exchange or system on the day of determination, as
reported in The Wall Street Journal or such other source as the Administrator
deems reliable;

 

(ii) If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, or if the Common Stock is quoted on the
Over-the-Counter (OTC) market, be that the OTCQB, OTCBB or Pink Sheets, the Fair
Market Value of a Share will be the mean between the high bid and low asked
prices for the Common Stock on the day of determination, as reported in The Wall
Street Journal, the OTC, or such other source as the Administrator deems
reliable;

 

(iii) For purposes of any Awards granted on the Registration Date, the Fair
Market Value will be the initial price to the public as set forth in the final
prospectus included within the registration statement in Form S-1 filed with the
Securities and Exchange Commission for the initial public offering of the
Company’s Common Stock; or

 

(iv) In the absence of an established market for the Common Stock, the Fair
Market Value will be determined in good faith by the Administrator.

 

(r) “Fiscal Year” means the fiscal year of the Company.

 



3 

 

 

(s) “Incentive Stock Option” means an Option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code and the regulations
promulgated thereunder.

 

(t) “Inside Director” means a Director who is an Employee.

 

(u) “Nonstatutory Stock Option” means an Option that by its terms does not
qualify or is not intended to qualify as an Incentive Stock Option.

 

(v) “Officer” means a person who is an officer of the Company within the meaning
of Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.

 

(w) “Option” means a stock option granted pursuant to the Plan.

 

(x) “Outside Director” means a Director who is not an Employee.

 

(y) “Parent” means any corporation (other than the Company) in an unbroken chain
of corporations ending with the Company if each of the corporations other than
the Company owns stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain. A corporation that attains the status of a Parent on a date after
the adoption of the Plan shall be considered a Parent commencing as of such
date.

 

(z) “Participant” means the holder of an outstanding Award.

 

(aa) “Performance Goal” means a performance goal established by the Committee
pursuant to Section 10(c) of the Plan.

 

(bb) “Performance Share” means an Award denominated in Shares which may be
earned in whole or in part upon attainment of Performance Goals or other vesting
criteria as the Administrator may determine pursuant to Section 10.

 

(cc) “Performance Unit” means an Award which may be earned in whole or in part
upon attainment of Performance Goals or other vesting criteria as the
Administrator may determine and which may be settled for cash, Shares or other
securities or a combination of the foregoing pursuant to Section 10.

 

(dd) “Period of Restriction” means the period during which the transfer of
Shares of Restricted Stock are subject to restrictions and therefore, the Shares
are subject to a substantial risk of forfeiture. Such restrictions may be based
on the passage of time, the achievement of target levels of performance, or the
occurrence of other events as determined by the Administrator.

 

(ee) “Plan” means this 2016 Omnibus Equity Incentive Plan.

 

(ff) “Registration Date” means the effective date of the first registration
statement that is filed by the Company and declared effective pursuant to
Section 12(g) of the Exchange Act, with respect to any class of the Company’s
securities.

 

(gg) “Restricted Stock” means Shares issued pursuant to a Restricted Stock award
under Section 7 of the Plan.

 

4 

 

 

(hh) “Restricted Stock Unit” means a bookkeeping entry representing an amount
equal to the Fair Market Value of one Share, granted pursuant to Section 8. Each
Restricted Stock Unit represents an unfunded and unsecured obligation of the
Company.

 

(ii) “Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor to Rule
16b-3, as in effect when discretion is being exercised with respect to the Plan.

 

(jj) “Section 16(b)” means Section 16(b) of the Exchange Act.

 

(kk) “Service Provider” means an Employee, Director or Consultant.

 

(ll) “Share” means a share of the Common Stock, as adjusted in accordance with
Section 13 of the Plan.

 

(mm) “Stock Appreciation Right” means an Award, granted alone or in connection
with an Option, that pursuant to Section 9 is designated as a Stock Appreciation
Right.

 

(nn) “Subsidiary” means any corporation (other than the Company) in an unbroken
chain of corporations beginning with the Company if each of the corporations
other than the last corporation in the unbroken chain owns stock possessing
fifty percent (50%) or more of the total combined voting power of all classes of
stock in one of the other corporations in such chain. A corporation that attains
the status of a Subsidiary on a date after the adoption of the Plan shall be
considered a Subsidiary commencing as of such date.

 

3. Stock Subject to the Plan.

 

(a) Stock Subject to the Plan. Subject to the provisions of Section 13 of the
Plan, the maximum aggregate number of Shares that may be issued under the Plan
is 4,000,000 Shares (the “Initial Share Reserve”). The Shares may be authorized,
but unissued, or reacquired Common Stock. Notwithstanding the foregoing and,
subject to adjustment as provided in Section 13, the maximum number of Shares
that may be issued upon the exercise of Incentive Stock Options will equal the
aggregate Share number stated in this Section 3(a), plus, to the extent
allowable under Section 422 of the Code and the Treasury Regulations promulgated
thereunder, any Shares that become available for issuance under the Plan
pursuant to Sections 3(b) and 3(c).

 

(b) Automatic Share Reserve Increase. The number of Shares available for
issuance under the Plan will be increased on the first day of each Fiscal Year
beginning with the 2017 Fiscal Year, in an amount equal to the least of (i)
1,500,000 Shares, (ii) three percent (3%) of the outstanding Shares on the last
day of the immediately preceding Fiscal Year or (iii) such number of Shares
determined by the Board.

 

(c) Lapsed Awards. To the extent an Award expires, is surrendered pursuant to an
Exchange Program or becomes unexercisable without having been exercised or, with
respect to Restricted Stock, Restricted Stock Units, Performance Units or
Performance Shares, is forfeited to or repurchased by the Company due to failure
to vest, the unpurchased Shares (or for Awards other than Options or Stock
Appreciation Rights the forfeited or repurchased Shares), which were subject
thereto will become available for future grant or sale under the Plan (unless
the Plan has terminated). Notwithstanding the foregoing (and except with respect
to Shares of Restricted Stock that are forfeited rather than vesting), Shares
that have actually been issued under the Plan under any Award will not be
returned to the Plan and will not become available for future distribution under
the Plan; provided, however, that if Shares issued pursuant to Awards of
Restricted Stock, Restricted Stock Units, Performance Shares or Performance
Units are repurchased by the Company or are forfeited to the Company, such
Shares will become available for future grant under the Plan. Shares used to pay
the exercise price of an Award or to satisfy the tax withholding obligations
related to an Award will become available for future grant or sale under the
Plan. To the extent an Award under the Plan is paid out in cash rather than
Shares, such cash payment will not result in reducing the number of Shares
available for issuance under the Plan.

 

5 

 

 

4. Administration of the Plan.

 

(a) Procedure.

 

(i) Multiple Administrative Bodies. Different Committees with respect to
different groups of Service Providers may administer the Plan.

 

(ii) Section 162(m). To the extent that the Administrator determines it to be
desirable to qualify Awards granted hereunder as “performance-based
compensation” within the meaning of Section 162(m) of the Code, the Plan will be
administered by a Committee of two (2) or more “outside directors” within the
meaning of Section 162(m) of the Code.

 

(iii) Rule 16b-3. To the extent desirable to qualify transactions hereunder as
exempt under Rule 16b-3, the transactions contemplated hereunder will be
structured to satisfy the requirements for exemption under Rule 16b-3.

 

(iv) Other Administration. Other than as provided above, the Plan will be
administered by (A) the Board or (B) a Committee, which committee will be
constituted to satisfy Applicable Laws.

 

(b) Powers of the Administrator. Subject to the provisions of the Plan, the
Administrator will have the authority, in its discretion:

 

(i) to determine the Fair Market Value;

 

(ii) to select the Service Providers to whom Awards may be granted hereunder;

 

(iii) to determine the number of Shares to be covered by each Award granted
hereunder;

 

(iv) to approve forms of Award Agreements for use under the Plan;

 

(v) to determine the terms and conditions, not inconsistent with the terms of
the Plan, of any Award granted hereunder. Such terms and conditions include, but
are not limited to, the exercise price, the time or times when Awards may be
exercised (which may be based on performance criteria), any vesting acceleration
or waiver of forfeiture restrictions, and any restriction or limitation
regarding any Award or the Shares relating thereto, based in each case on such
factors as the Administrator will determine;

 

(vi) to construe and interpret the terms of the Plan and Awards granted pursuant
to the Plan;

 

(vii) to prescribe, amend and rescind rules and regulations relating to the
Plan, including rules and regulations established for the purpose of satisfying
applicable foreign laws, for qualifying for favorable tax treatment under
applicable foreign laws or facilitating compliance with foreign laws; sub-plans
may be created for any of these purposes;

 

6 

 

 

(viii) to modify or amend each Award (subject to Section 18 of the Plan),
including but not limited to the discretionary authority to extend the
post-termination exercisability period of Awards and to extend the maximum term
of an Option (subject to Section 6(b) of the Plan regarding Incentive Stock
Options);

 

(ix) to allow Participants to satisfy withholding tax obligations in such manner
as prescribed in Section 14 of the Plan;

 

(x) to authorize any person to execute on behalf of the Company any instrument
required to effect the grant of an Award previously granted by the
Administrator;

 

(xi) to allow a Participant to defer the receipt of the payment of cash or the
delivery of Shares that would otherwise be due to such Participant under an
Award; and

 

(xii) to make all other determinations deemed necessary or advisable for
administering the Plan.

 

(c) Effect of Administrator’s Decision. The Administrator’s decisions,
determinations and interpretations will be final and binding on all Participants
and any other holders of Awards.

 

(d) Exchange Program. Notwithstanding the anything in this Section 4, the
Committee shall not implement an Exchange Program without the approval of the
holders of a majority of the Shares that are present in person or by proxy and
entitled to vote at any annual or special meeting of Company’s shareholders.

 

(e) Delegation by the Committee. The Committee, in its sole discretion and on
such terms and conditions as it may provide, may delegate all or any part of its
authority and powers under the Plan to one or more Directors or officers of the
Company; provided, however, that the Committee may not delegate its authority
and powers (a) with respect to an Officer or (b) in any way which would
jeopardize the Plan’s qualification under Code Section 162(m) or Rule 16b-3.

 

5. Award Eligibility and Limitations.

 

(a) Award Eligibility. Nonstatutory Stock Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units, Performance Shares and Performance
Units may be granted to any qualified person including Service Providers.
Incentive Stock Options may be granted only to Employees, Officers and
Directors.

 

(b) Award Limitations. The following limits shall apply to the grant of any
Award if, at the time of grant, the Company is a “publicly held corporation”
within the meaning of Section 162(m) of the Code:

 

(i) Options and Stock Appreciation Rights. Subject to adjustment as provided in
Section 13, no Employee shall be granted within any fiscal year of the Company
one or more Options or Stock Appreciation Rights, which in the aggregate cover
more than 500,000 Shares reserved for issuance under the Plan; provided,
however, that in connection with an Employee’s initial service as an Employee,
an Employee may be granted Options or Stock Appreciation Rights, which in the
aggregate cover up to an additional 2,000,000 Shares reserved for issuance under
the Plan.

 

7 

 

 

(ii) Restricted Stock and Restricted Stock Units. Subject to adjustment as
provided in Section 13, no Employee shall be granted within any fiscal year of
the Company one or more awards of Restricted Stock or Restricted Stock Units,
which in the aggregate cover more than 500,000 Shares reserved for issuance
under the Plan; provided, however, that in connection with an Employee’s initial
service as an Employee, an Employee may be granted Restricted Stock or
Restricted Stock Units s, which in the aggregate cover up to an additional
1,000,000 Shares reserved for issuance under the Plan.

 

(iii) Performance Units and Performance Shares. Subject to adjustment as
provided in Section 13, no Employee shall receive Performance Units or
Performance Shares having a grant date value (assuming maximum payout) greater
than two million dollars ($2 million) or covering more than 500,000 Shares,
whichever is greater; provided, however, that in connection with an Employee’s
initial service as an Employee, an Employee may receive Performance Units or
Performance Shares having a grant date value (assuming maximum payout) of up to
an additional amount equal five million dollars ($5 million) or covering up to
1,000,000 Shares, whichever is greater. No Participant may be granted more than
one award of Performance Units or Performance Shares for the same Performance
Period.

 

6. Stock Options.

 

(a) Limitations. Each Option will be designated in the Award Agreement as either
an Incentive Stock Option or a Nonstatutory Stock Option. However,
notwithstanding such designation, to the extent that the aggregate Fair Market
Value of the Shares with respect to which Incentive Stock Options are
exercisable for the first time by the Participant during any calendar year
(under all plans of the Company and any Parent or Subsidiary) exceeds one
hundred thousand dollars ($100,000), such Options will be treated as
Nonstatutory Stock Options. For purposes of this Section 6(a), Incentive Stock
Options will be taken into account in the order in which they were granted. The
Fair Market Value of the Shares will be determined as of the time the Option
with respect to such Shares is granted. With respect to the Committee’s
authority in Section 4(b)(viii), if, at the time of any such extension, the
exercise price per Share of the Option is less than the Fair Market Value of a
Share, the extension shall, unless otherwise determined by the Committee, be
limited to the earlier of (1) the maximum term of the Option as set by its
original terms, or (2) ten (10) years from the grant date. Unless otherwise
determined by the Committee, any extension of the term of an Option pursuant to
this Section 4(b)(viii) shall comply with Code Section 409A to the extent
necessary to avoid taxation thereunder.

 

(b) Term of Option. The term of each Option will be stated in the Award
Agreement. In the case of an Incentive Stock Option, the term will be ten (10)
years from the date of grant or such shorter term as may be provided in the
Award Agreement. Moreover, in the case of an Incentive Stock Option granted to a
Participant who, at the time the Incentive Stock Option is granted, owns stock
representing more than ten percent (10%) of the total combined voting power of
all classes of stock of the Company or any Parent or Subsidiary, the term of the
Incentive Stock Option will be five (5) years from the date of grant or such
shorter term as may be provided in the Award Agreement.

 

(c) Option Exercise Price and Consideration.

 

(i) Exercise Price. The per share exercise price for the Shares to be issued
pursuant to exercise of an Option will be determined by the Administrator,
subject to the following:

 

(1) In the case of an Incentive Stock Option

 

8 

 

 

(A) granted to an Employee who, at the time the Incentive Stock Option is
granted, owns stock representing more than ten percent (10%) of the voting power
of all classes of stock of the Company or any Parent or Subsidiary, the per
Share exercise price will be no less than one hundred ten percent (110%) of the
Fair Market Value per Share on the date of grant.

 

(B) granted to any Employee other than an Employee described in paragraph (A)
immediately above, the per Share exercise price will be no less than one hundred
percent (100%) of the Fair Market Value per Share on the date of grant.

 

(2) In the case of a Nonstatutory Stock Option, the per Share exercise price
will be no less than one hundred percent (100%) of the Fair Market Value per
Share on the date of grant.

 

(3) Notwithstanding the foregoing, Options may be granted with a per Share
exercise price of less than one hundred percent (100%) of the Fair Market Value
per Share on the date of grant pursuant to a transaction described in, and in a
manner consistent with, Section 424(a) of the Code.

 

(ii) Waiting Period and Exercise Dates. At the time an Option is granted, the
Administrator will fix the period within which the Option may be exercised and
will determine any conditions that must be satisfied before the Option may be
exercised.

 

(iii) Form of Consideration. The Administrator will determine the acceptable
form of consideration for exercising an Option, including the method of payment.
In the case of an Incentive Stock Option, the Administrator will determine the
acceptable form of consideration at the time of grant. Such consideration for
both types of Options may consist entirely of: (1) cash; (2) check; (3)
promissory note, to the extent permitted by Applicable Laws, (4) other Shares,
provided that such Shares have a Fair Market Value on the date of surrender
equal to the aggregate exercise price of the Shares as to which such Option will
be exercised and provided that accepting such Shares will not result in any
adverse accounting consequences to the Company, as the Administrator determines
in its sole discretion; (5) consideration received by the Company under a
broker-assisted (or other) cashless exercise program (whether through a broker
or otherwise) implemented by the Company in connection with the Plan; (6) by net
exercise; (7) such other consideration and method of payment for the issuance of
Shares to the extent permitted by Applicable Laws; or (8) any combination of the
foregoing methods of payment.

 

(d) Exercise of Option.

 

(i) Procedure for Exercise; Rights as a Stockholder. Any Option granted
hereunder will be exercisable according to the terms of the Plan and at such
times and under such conditions as determined by the Administrator and set forth
in the Award Agreement. An Option may not be exercised for a fraction of a
Share.

 

An Option will be deemed exercised when the Company receives: (i) a notice of
exercise (in such form as the Administrator may specify from time to time) from
the person entitled to exercise the Option, and (ii) full payment for the Shares
with respect to which the Option is exercised (together with applicable
withholding taxes). Full payment may consist of any consideration and method of
payment authorized by the Administrator and permitted by the Award Agreement and
the Plan. Shares issued upon exercise of an Option will be issued in the name of
the Participant or, if requested by the Participant, in the name of the
Participant and his or her spouse. Until the Shares are issued (as evidenced by
the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company), no right to vote or receive dividends or any
other rights as a stockholder will exist with respect to the Shares subject to
an Option, notwithstanding the exercise of the Option. The Company will issue
(or cause to be issued) such Shares promptly after the Option is exercised. No
adjustment will be made for a dividend or other right for which the record date
is prior to the date the Shares are issued, except as provided in Section 13 of
the Plan.

 

9 

 

 

(ii) Termination of Relationship as a Service Provider. If a Participant ceases
to be a Service Provider, other than upon the Participant’s termination as the
result of the Participant’s death or Disability, the Participant may exercise
his or her Option within such period of time as is specified in the Award
Agreement to the extent that the Option is vested on the date of termination
(but in no event later than the expiration of the term of such Option as set
forth in the Award Agreement). In the absence of a specified time in the Award
Agreement, the Option will remain exercisable for three (3) months following the
Participant’s termination. Unless otherwise provided by the Administrator, if on
the date of termination the Participant is not vested as to his or her entire
Option, the Shares covered by the unvested portion of the Option will revert to
the Plan. If after termination the Participant does not exercise his or her
Option within the time specified by the Administrator, the Option will
terminate, and the Shares covered by such Option will revert to the Plan.

 

(iii) Disability of Participant. If a Participant ceases to be a Service
Provider as a result of the Participant’s Disability, the Participant may
exercise his or her Option within such period of time as is specified in the
Award Agreement to the extent the Option is vested on the date of termination
(but in no event later than the expiration of the term of such Option as set
forth in the Award Agreement). In the absence of a specified time in the Award
Agreement, the Option will remain exercisable for twelve (12) months following
the Participant’s termination. Unless otherwise provided by the Administrator,
if on the date of termination the Participant is not vested as to his or her
entire Option, the Shares covered by the unvested portion of the Option will
revert to the Plan. If after termination the Participant does not exercise his
or her Option within the time specified herein, the Option will terminate, and
the Shares covered by such Option will revert to the Plan.

 

(iv) Death of Participant. If a Participant dies while a Service Provider, the
Option may be exercised following the Participant’s death within such period of
time as is specified in the Award Agreement to the extent that the Option is
vested on the date of death (but in no event may the Option be exercised later
than the expiration of the term of such Option as set forth in the Award
Agreement), by the Participant’s designated beneficiary, provided such
beneficiary has been designated prior to Participant’s death in a form
acceptable to the Administrator. If no such beneficiary has been designated by
the Participant, then such Option may be exercised by the personal
representative of the Participant’s estate or by the person(s) to whom the
Option is transferred pursuant to the Participant’s will or in accordance with
the laws of descent and distribution. In the absence of a specified time in the
Award Agreement, the Option will remain exercisable for twelve (12) months
following Participant’s death. Unless otherwise provided by the Administrator,
if at the time of death Participant is not vested as to his or her entire
Option, the Shares covered by the unvested portion of the Option will
immediately revert to the Plan. If the Option is not so exercised within the
time specified herein, the Option will terminate, and the Shares covered by such
Option will revert to the Plan.

 

7. Restricted Stock.

 

(a) Grant of Restricted Stock. Subject to the terms and provisions of the Plan,
the Administrator, at any time and from time to time, may grant Shares of
Restricted Stock to Service Providers in such amounts as the Administrator, in
its sole discretion, will determine.

 

(b) Restricted Stock Agreement. Each Award of Restricted Stock will be evidenced
by an Award Agreement that will specify the Period of Restriction, the number of
Shares granted, and such other terms and conditions as the Administrator, in its
sole discretion, will determine. Unless the Administrator determines otherwise,
the Company as escrow agent will hold Shares of Restricted Stock until the
restrictions on such Shares have lapsed.

 

10 

 

 

(c) Transferability. Except as provided in this Section 7 or the Award
Agreement, Shares of Restricted Stock may not be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated until the end of the applicable
Period of Restriction.

 

(d) Other Restrictions. The Administrator, in its sole discretion, may impose
such other restrictions on Shares of Restricted Stock as it may deem advisable
or appropriate.

 

(e) Removal of Restrictions. Except as otherwise provided in this Section 7,
Shares of Restricted Stock covered by each Restricted Stock grant made under the
Plan will be released from escrow as soon as practicable after the last day of
the Period of Restriction or at such other time as the Administrator may
determine. The Administrator, in its discretion, may accelerate the time at
which any restrictions will lapse or be removed.

 

(f) Voting Rights. During the Period of Restriction, Service Providers holding
Shares of Restricted Stock granted hereunder may exercise full voting rights
with respect to those Shares, unless the Administrator determines otherwise.

 

(g) Dividends and Other Distributions. During the Period of Restriction,
Employees and Service Providers holding Shares of Restricted Stock will be
entitled to receive all dividends and other distributions paid with respect to
such Shares, unless the Administrator provides otherwise. If any such dividends
or distributions are paid in Shares, the Shares will be subject to the same
restrictions on transferability and forfeitability as the Shares of Restricted
Stock with respect to which they were paid.

 

(h) Return of Restricted Stock to Company. On the date set forth in the Award
Agreement, the Restricted Stock for which restrictions have not lapsed will
revert to the Company and again will become available for grant under the Plan.

 

8. Restricted Stock Units.

 

(a) Grant. Restricted Stock Units may be granted at any time and from time to
time as determined by the Administrator. After the Administrator determines that
it will grant Restricted Stock Units under the Plan, it will advise the
Participant in an Award Agreement of the terms, conditions, and restrictions (if
any) related to the grant, including the number of Restricted Stock Units.

 

(b) Vesting Criteria and Other Terms. The Administrator will set vesting
criteria in its discretion, which, depending on the extent to which the criteria
are met, will determine the number of Restricted Stock Units that will be paid
out to the Participant. The Administrator may set vesting criteria based upon
the achievement of Company-wide, business unit, or individual goals (including,
but not limited to, continued employment), or any other basis (including the
passage of time) determined by the Administrator in its discretion.

 

(c) Earning Restricted Stock Units. Upon meeting the applicable vesting
criteria, the Participant will be entitled to receive a payout as determined by
the Administrator. Notwithstanding the foregoing, at any time after the grant of
Restricted Stock Units, the Administrator, in its sole discretion, may reduce or
waive any vesting criteria that must be met to receive a payout.

 

11 

 

 

(d) Dividend Equivalents. The Administrator may, in its sole discretion, award
dividend equivalents in connection with the grant of Restricted Stock Units that
may be settled in cash, in Shares of equivalent value, or in some combination
thereof.

 

(e) Form and Timing of Payment. Payment of earned Restricted Stock Units will be
made upon the date(s) determined by the Administrator and set forth in the Award
Agreement. The Administrator, in its sole discretion, may only settle earned
Restricted Stock Units in cash, Shares, or a combination of both.

 

(f) Cancellation. On the date set forth in the Award Agreement, all unearned
Restricted Stock Units will be forfeited to the Company.

 

9. Stock Appreciation Rights.

 

(a) Grant of Stock Appreciation Rights. Subject to the terms and conditions of
the Plan, a Stock Appreciation Right may be granted to Service Providers at any
time and from time to time as will be determined by the Administrator, in its
sole discretion.

 

(b) Number of Shares. The Administrator will have complete discretion to
determine the number of Stock Appreciation Rights granted to any Service
Provider.

 

(c) Exercise Price and Other Terms. The per share exercise price for the Shares
to be issued pursuant to exercise of a Stock Appreciation Right will be
determined by the Administrator and will be no less than one hundred percent
(100%) of the Fair Market Value per Share on the date of grant. Otherwise, the
Administrator, subject to the provisions of the Plan, will have complete
discretion to determine the terms and conditions of Stock Appreciation Rights
granted under the Plan.

 

(d) Stock Appreciation Right Agreement. Each Stock Appreciation Right grant will
be evidenced by an Award Agreement that will specify the exercise price, the
term of the Stock Appreciation Right, the conditions of exercise, and such other
terms and conditions as the Administrator, in its sole discretion, will
determine.

 

(e) Expiration of Stock Appreciation Rights. A Stock Appreciation Right granted
under the Plan will expire upon the date determined by the Administrator, in its
sole discretion, and set forth in the Award Agreement. Notwithstanding the
foregoing, the rules of Section 6(b) relating to the maximum term and Section
6(d) relating to exercise also will apply to Stock Appreciation Rights.

 

(f) Payment of Stock Appreciation Right Amount. Upon exercise of a Stock
Appreciation Right, a Participant will be entitled to receive payment from the
Company in an amount determined by multiplying:

 

(i) The difference between the Fair Market Value of a Share on the date of
exercise over the exercise price; times

 

(ii) The number of Shares with respect to which the Stock Appreciation Right is
exercised.

 

At the discretion of the Administrator, the payment upon Stock Appreciation
Right exercise may be in cash, in Shares of equivalent value, or in some
combination thereof.

 

12 

 

 

10. Performance Units and Performance Shares.

 

(a) Grant of Performance Units/Shares. Performance Units and Performance Shares
may be granted to Service Providers at any time and from time to time, as will
be determined by the Administrator, in its sole discretion. The Administrator
will have complete discretion in determining the number of Performance Units and
Performance Shares granted to each Participant.

 

(b) Value of Performance Units/Shares. Each Performance Unit will have an
initial value that is established by the Administrator on or before the date of
grant. Each Performance Share will have an initial value equal to the Fair
Market Value of a Share on the date of grant.

 

(c) Performance Objectives and Other Terms. The Administrator will set
Performance Goals or other vesting provisions (including, without limitation,
continued status as a Service Provider) in its discretion which, depending on
the extent to which they are met, will determine the number or value of
Performance Units/Shares that will be paid out to the Service Providers. The
time period during which the performance objectives or other vesting provisions
must be met will be called the “Performance Period.” Each Award of Performance
Units/Shares will be evidenced by an Award Agreement that will specify the
Performance Period, and such other terms and conditions as the Administrator, in
its sole discretion, will determine. The Administrator may set performance
objectives based upon the achievement of Company-wide, divisional, or individual
goals, applicable federal or state securities laws, or any other basis
determined by the Administrator in its discretion.

 

(d) Measurement of Performance Goals. Performance Goals shall be established by
the Committee on the basis of targets to be attained (“Performance Targets”)
with respect to one or more measures of business or financial performance (each,
a “Performance Measure”), subject to the following:

 

(i) Performance Measures. For each Performance Period, the Committee shall
establish and set forth in writing the Performance Measures, if any, and any
particulars, components and adjustments relating thereto, applicable to each
Participant. The Performance Measures, if any, will be objectively measurable
and will be based upon the achievement of a specified percentage or level in one
or more objectively defined and non-discretionary factors preestablished by the
Committee. Performance Measures may be one or more of the following, as
determined by the Committee: (i) sales or non-sales revenue; (ii) return on
revenues; (iii) operating income; (iv) income or earnings including operating
income; (v) income or earnings before or after taxes, interest, depreciation
and/or amortization; (vi) income or earnings from continuing operations; (vii)
net income; (vii) pre-tax income or after-tax income; (viii) net income
excluding amortization of intangible assets, depreciation and impairment of
goodwill and intangible assets and/or excluding charges attributable to the
adoption of new accounting pronouncements; (ix) raising of financing or
fundraising; (x) project financing; (xi) revenue backlog; (xii) power purchase
agreement backlog; (xiii) gross margin; (xiv) operating margin or profit margin;
(xv) capital expenditures, cost targets, reductions and savings and expense
management; (xvi) return on assets (gross or net), return on investment, return
on capital, or return on shareholder equity; (xvii) cash flow, free cash flow,
cash flow return on investment (discounted or otherwise), net cash provided by
operations, or cash flow in excess of cost of capital; (xviii) performance
warranty and/or guarantee claims; (xix) stock price or total stockholder return;
(xx) earnings or book value per share (basic or diluted); (xxi) economic value
created; (xxii) pre-tax profit or after-tax profit; (xxiii) strategic business
criteria, consisting of one or more objectives based on meeting specified market
penetration or market share, geographic business expansion, objective customer
satisfaction or information technology goals; (xxiv) objective goals relating to
divestitures, joint ventures, mergers, acquisitions and similar transactions;
(xxv) construction projects consisting of one or more objectives based upon
meeting project completion timing milestones, project budget, site acquisition,
site development, or site equipment functionality; (xxvi) objective goals
relating to staff management, results from staff attitude and/or opinion
surveys, staff satisfaction scores, staff safety, staff accident and/or injury
rates, headcount, performance management, completion of critical staff training
initiatives; (xxvii) objective goals relating to projects, including project
completion timing milestones, project budget; (xxviii) key regulatory
objectives; and (xxix) enterprise resource planning.

 

13 

 

 

(ii) Committee Discretion on Performance Measures. As determined in the
discretion of the Committee, the Performance Measures for any Performance Period
may (a) differ from Participant to Participant and from Award to Award, (b) be
based on the performance of the Company as a whole or the performance of a
specific Participant or one or more subsidiaries, divisions, departments,
regions, stores, segments, products, functions or business units of the Company
or individual project company, (c) be measured on a per share, per capita, per
unit, per square foot, per employee, per store basis, and/or other objective
basis (d) be measured on a pre-tax or after-tax basis, and (e) be measured on an
absolute basis or in relative terms (including, but not limited to, the passage
of time and/or against other companies, financial metrics and/or an index).
Without limiting the foregoing, the Committee shall adjust any performance
criteria, Performance Measures or other feature of an Award that relates to or
is wholly or partially based on the number of, or the value of, any stock of the
Company, to reflect any stock dividend or split, repurchase, recapitalization,
combination, or exchange of shares or other similar changes in such stock.
Awards that are not intended by the Company to comply with the performance-based
compensation exception under Code Section 162(m) may take into account other
factors (including subjective factors).

 

(e) Earning of Performance Units/Shares. After the applicable Performance Period
has ended, the holder of Performance Units/Shares will be entitled to receive a
payout of the number of Performance Units/Shares earned by the Participant over
the Performance Period, to be determined as a function of the extent to which
the corresponding Performance Goals or other vesting provisions have been
achieved. After the grant of a Performance Unit/Share, the Administrator, in its
sole discretion, may reduce or waive any Performance Goals or other vesting
provisions for such Performance Unit/Share.

 

(f) Form and Timing of Payment of Performance Units/Shares. Payment of earned
Performance Units/Shares will be made upon the time set forth in the applicable
Award Agreement. The Administrator, in its sole discretion, may pay earned
Performance Units/Shares in the form of cash, in Shares (which have an aggregate
Fair Market Value equal to the value of the earned Performance Units/Shares at
the close of the applicable Performance Period) or in a combination thereof.

 

(g) Cancellation of Performance Units/Shares. On the date set forth in the Award
Agreement, all unearned or unvested Performance Units/Shares will be forfeited
to the Company, and again will be available for grant under the Plan.

 

11. Leaves of Absence/Transfer Between Locations. Unless the Administrator
provides otherwise, vesting of Awards granted hereunder will be suspended during
any unpaid leave of absence unless contrary to Applicable Law. A Participant
will not cease to be an Employee in the case of (i) any leave of absence
approved by the Participant’s employer or (ii) transfers between locations of
the Company or between the Company, its Parent, or any Subsidiary. For purposes
of Incentive Stock Options, no such leave may exceed three (3) months, unless
reemployment upon expiration of such leave is guaranteed by statute or contract.
If reemployment upon expiration of a leave of absence approved by the
Participant’s employer is not so guaranteed, then six (6) months following the
first (1st) day of such leave any Incentive Stock Option held by the Participant
will cease to be treated as an Incentive Stock Option and will be treated for
tax purposes as a Nonstatutory Stock Option.

 

14 

 

 

12. Transferability of Awards. Unless determined otherwise by the Administrator,
an Award may not be sold, pledged, assigned, hypothecated, transferred, or
disposed of in any manner other than by will or by the laws of descent or
distribution and may be exercised, during the lifetime of the Participant, only
by the Participant. If the Administrator makes an Award transferable, such Award
will contain such additional terms and conditions as the Administrator deems
appropriate.

 

13. Adjustments; Dissolution or Liquidation; Merger or Change in Control.

 

(a) Adjustments. In the event of a stock split, reverse stock split, stock
dividend, combination, consolidation, recapitalization (including a
recapitalization through a large nonrecurring cash dividend) or reclassification
of the Shares, subdivision of the Shares, a rights offering, a reorganization,
merger, spin-off, split-up, repurchase, or exchange of Common Stock or other
securities of the Company or other significant corporate transaction, or other
change affecting the Common Stock occurs, the Administrator, in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan, will, in such manner as it may deem equitable,
adjust the number, kind and class of securities that may be delivered under the
Plan and/or the number, class, kind and price of securities covered by each
outstanding Award, the numerical Share limits in Section 3 of the Plan.
Notwithstanding the forgoing, all adjustments under this Section 13 shall be
made in a manner that does not result in taxation under Code Section 409A.

 

(b) Dissolution or Liquidation. In the event of the proposed winding up,
dissolution or liquidation of the Company, the Administrator will notify each
Participant as soon as practicable prior to the effective date of such proposed
transaction. To the extent it has not been previously exercised, an Award will
terminate immediately prior to the consummation of such proposed action.

 

(c) Change in Control. In the event of a merger or Change in Control, each
outstanding Award will be treated as the Administrator determines, including,
without limitation, that each Award be assumed, cancelled or an equivalent
option or right substituted by the successor corporation or a Parent or
Subsidiary of the successor corporation. The Administrator will not be required
to treat all Awards similarly in the transaction.

 

Except as set forth in an Award Agreement, in the event that the successor
corporation does not assume or substitute for the Award, the Participant will
fully vest in and have the right to exercise all of his or her outstanding
Options and Stock Appreciation Rights, including Shares as to which such Awards
would not otherwise be vested or exercisable, all restrictions on Restricted
Stock and Restricted Stock Units will lapse, and, with respect to Awards with
performance-based vesting, all Performance Goals or other vesting criteria will
be deemed achieved at one hundred percent (100%) of target levels and all other
terms and conditions met. In addition, if an Option or Stock Appreciation Right
is not assumed or substituted in the event of a Change in Control, the
Administrator will notify the Participant in writing or electronically that the
Option or Stock Appreciation Right will be exercisable for a period of time
determined by the Administrator in its sole discretion, and the Option or Stock
Appreciation Right will terminate upon the expiration of such period.

 

For the purposes of this subsection (c), an Award will be considered assumed if,
following the Change in Control, the Award confers the right to purchase or
receive, for each Share subject to the Award immediately prior to the Change in
Control, the consideration (whether stock, cash, or other securities or
property) received in the Change in Control by holders of Common Stock for each
Share held on the effective date of the transaction (and if holders were offered
a choice of consideration, the type of consideration chosen by the holders of a
majority of the outstanding Shares); provided, however, that if such
consideration received in the Change in Control is not solely common stock of
the successor corporation or its Parent, the Administrator may, with the consent
of the successor corporation, provide for the consideration to be received upon
the exercise of an Option or Stock Appreciation Right or upon the payout of a
Restricted Stock Unit, Performance Unit or Performance Share, for each Share
subject to such Award, to be solely common stock of the successor corporation or
its Parent equal in fair market value to the per share consideration received by
holders of Common Stock in the Change in Control.

 

15 

 

 

Notwithstanding anything in this Section 13(c) to the contrary, an Award that
vests, is earned or paid-out upon the satisfaction of one or more Performance
Goals will not be considered assumed if the Company or its successor modifies
any of such Performance Goals without the Participant’s consent; provided,
however, a modification to such Performance Goals only to reflect the successor
corporation’s post-Change in Control corporate structure will not be deemed to
invalidate an otherwise valid Award assumption.

 

14. Tax.

 

(a) Withholding Requirements. Prior to the delivery of any Shares or cash
pursuant to an Award (or exercise thereof) or prior to any time the Award or
Shares are subject to taxation, the Company and/or the Participant’s employer
will have the power and the right to deduct or withhold, or require a
Participant to remit to the Company, an amount sufficient to satisfy federal,
state, local, foreign or other taxes (including the Participant’s FICA
obligation or social insurance contributions) required to be withheld with
respect to such Award (or exercise thereof).

 

(b) Withholding Arrangements. The Administrator, in its sole discretion and
pursuant to such procedures as it may specify from time to time, may permit a
Participant to satisfy such tax withholding obligation, in whole or in part by
(without limitation) (a) paying cash, (b) electing to have the Company withhold
otherwise deliverable cash or Shares having a Fair Market Value equal to the
minimum statutory amount required to be withheld (to the extent required to
avoid adverse accounting consequences), or (c) delivering to the Company
already-owned Shares having a Fair Market Value equal to the minimum statutory
amount required to be withheld to the extent required to avoid adverse
accounting consequences or Shares having a Fair Market Value in excess of such
amount that have been held for such period required to avoid adverse accounting
consequences. Except as otherwise determined by the Administrator, the Fair
Market Value of the Shares to be withheld or delivered will be determined as of
the date that the taxes are required to be withheld.

 

(c) Compliance With Code Section 409A. Awards will be designed and operated in
such a manner that they are either exempt from the application of, or comply
with, the requirements of Code Section 409A such that the grant, payment,
settlement or deferral will not be subject to the additional tax or interest
applicable under Code Section 409A. The Plan and each Award Agreement under the
Plan is intended to meet the requirements of Code Section 409A (or an exemption
therefrom) and will be construed and interpreted in accordance with such intent,
except as otherwise determined in the sole discretion of the Administrator. To
the extent that an Award or payment, or the settlement or deferral thereof, is
subject to Code Section 409A the Award will be granted, paid, settled or
deferred in a manner that will meet the requirements of Code Section 409A (or an
exemption therefrom), such that the grant, payment, settlement or deferral will
not be subject to the additional tax or interest applicable under Code Section
409A. In no event will the Company be responsible for or reimburse a Participant
for any taxes or other penalties incurred as a result of applicable of Code
Section 409A.

 

15. No Effect on Employment or Service. Neither the Plan nor any Award will
confer upon a Participant any right with respect to continuing the Participant’s
relationship as a Service Provider with the Company, or (if different) the
Participant’s employer, nor will they interfere in any way with the
Participant’s right or the Participant’s employer’s right to terminate such
relationship at any time, with or without cause, to the extent permitted by
Applicable Laws.

 

16 

 

 

16. Date of Grant. The date of grant of an Award will be, for all purposes, the
date on which the Administrator makes the determination granting such Award, or
such other later date as is determined by the Administrator. Notice of the
determination will be provided to each Participant within a reasonable time
after the date of such grant.

 

17. Term of Plan. Subject to Section 21 of the Plan, the Plan will become
effective upon the earlier of its adoption by the Board or the Company’s
shareholders. It will continue in effect for a term of ten (10) years from such
effective date, unless terminated earlier under Section 18 of the Plan.

 

18. Amendment and Termination of the Plan.

 

(a) Amendment and Termination. The Committee may at any time amend, alter,
suspend or terminate the Plan.

 

(b) Stockholder Approval. The Company will obtain stockholder approval of any
Plan amendment to the extent necessary and desirable to comply with Applicable
Laws.

 

(c) Effect of Amendment or Termination. No amendment, alteration, suspension or
termination of the Plan will impair the rights of any Participant, unless
mutually agreed otherwise between the Participant and the Administrator, which
agreement must be in writing and signed by the Participant and the Company.
Termination of the Plan will not affect the Administrator’s ability to exercise
the powers granted to it hereunder with respect to Awards granted under the Plan
prior to the date of such termination.

 

19. Conditions Upon Issuance of Shares.

 

(a) Legal Compliance. Shares will not be issued pursuant to the exercise of an
Award unless the exercise of such Award and the issuance and delivery of such
Shares will comply with Applicable Laws and will be further subject to the
approval of counsel for the Company with respect to such compliance.

 

(b) Investment Representations. As a condition to the exercise of an Award, the
Company may require the person exercising such Award to represent and warrant at
the time of any such exercise that the Shares are being purchased only for
investment and without any present intention to sell or distribute such Shares
if, in the opinion of counsel for the Company, such a representation is
required.

 

20. Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, will relieve the Company of any liability in respect of
the failure to issue or sell such Shares as to which such requisite authority
will not have been obtained.

 

21. Stockholder Approval. The Plan will be subject to approval by the
stockholders of the Company within twelve (12) months after the date the Plan is
adopted by the Board. Such stockholder approval will be obtained in the manner
and to the degree required under Applicable Laws.

 

22. Governing Law. The Plan and all Awards hereunder shall be construed in
accordance with and governed by the laws of the State of New York, but without
regard to its conflict of law provisions.

 

17 

 

 

Q2POWER TECHNOLOGIES, INC.

2016 OMNIBUS EQUITY INCENTIVE PLAN

 

STOCK OPTION AWARD AGREEMENT

 

Unless otherwise defined herein, the terms defined in the Q2Power Technologies,
Inc. 2016 Omnibus Equity Incentive Plan (the “Plan”) will have the same defined
meanings in this Stock Option Award Agreement (the “Award Agreement”).

 

I. NOTICE OF STOCK OPTION GRANT

 

Participant Name:

 

Address:

 

You have been granted an Option to purchase Common Stock of Q2Power
Technologies, Inc. (the “Company”), subject to the terms and conditions of the
Plan and this Award Agreement, as follows:

 

Grant Number       Date of Grant       Vesting Commencement Date       Exercise
Price per Share $     Total Number of Shares Granted       Total Exercise Price
$     Type of Option: U.S. Incentive Stock Option       U.S. Nonstatutory Stock
Option

 

Term/Expiration Date:

 

Vesting Schedule:

 

Subject to Section 2 of the Award Agreement and any acceleration provisions
contained in the Plan or set forth below, this Option may be exercised, in whole
or in part, in accordance with the following schedule:

 

[INSERT VESTING SCHEDULE]

 

Termination Period:

 

This Option will be exercisable for three (3) months after Participant ceases
(as defined in Section 2 of the Award Agreement) to be a Service Provider,
unless such termination is due to Participant’s death or Disability, in which
case this Option will be exercisable for twelve (12) months after Participant
ceases to be a Service Provider. Notwithstanding the foregoing, in no event may
this Option be exercised after the Term/Expiration Date as provided above and
may be subject to earlier termination as provided in Section 13 of the Plan.

 

18 

 

 

By Participant’s signature and the signature of the Company’s representative
below, Participant and the Company agree that this Option is granted under and
governed by the terms and conditions of the Plan and this Award Agreement,
including the Terms and Conditions of Stock Option Grant (including any
country-specific addendum thereto), attached hereto as Exhibit A, all of which
are made a part of this document. Participant has reviewed the Plan and this
Award Agreement in their entirety, has had an opportunity to obtain the advice
of counsel prior to executing this Award Agreement and fully understands all
provisions of the Plan and Award Agreement. Participant hereby agrees to accept
as binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions relating to the Plan and Award Agreement.
Participant further agrees to notify the Company upon any change in the
residence address indicated below.

 

PARTICIPANT:   Q2POWER TECHNOLOGIES, INC.                   Signature   By      
      Print Name   Title       Residence Address:                      

 

19 

 

 

EXHIBIT A

 

TERMS AND CONDITIONS OF STOCK OPTION GRANT

 

1. Grant of Option. The Company hereby grants to the Participant named in the
Notice of Grant attached as Part I of this Award Agreement (the “Participant”)
an option (the “Option”) to purchase the number of Shares, as set forth in the
Notice of Grant, at the exercise price per Share set forth in the Notice of
Grant (the “Exercise Price”), subject to all of the terms and conditions in this
Award Agreement and the Plan, which is incorporated herein by reference. Subject
to Section 18 of the Plan, in the event of a conflict between the terms and
conditions of the Plan and the terms and conditions of this Award Agreement, the
terms and conditions of the Plan will prevail.

 

If designated in the Notice of Grant as an Incentive Stock Option (“ISO”), this
Option is intended to qualify as an ISO under Section 422 of the U.S. Internal
Revenue Code of 1986, as amended (the “Code”). However, if this Option is
intended to be an ISO, to the extent that it exceeds the $100,000 rule of Code
Section 422(d) it will be treated as a Nonstatutory Stock Option (“NSO”).
Further, if for any reason this Option (or portion thereof) will not qualify as
an ISO, then, to the extent of such nonqualification, such Option (or portion
thereof) shall be regarded as a NSO granted under the Plan. In no event will the
Administrator, the Company or any Parent or Subsidiary or any of their
respective employees or directors have any liability to Participant (or any
other person) due to the failure of the Option to qualify for any reason as an
ISO.

 

2. Vesting Schedule. Except as provided in Section 3, the Option awarded by this
Award Agreement will vest in accordance with the vesting provisions set forth in
the Notice of Grant. Shares scheduled to vest on a certain date or upon the
occurrence of a certain condition will not vest in Participant in accordance
with any of the provisions of this Award Agreement, unless Participant will have
been continuously a Service Provider from the Date of Grant until the date such
vesting occurs. Service Provider status will end on the day that notice of
termination is provided (whether by the Company or Parent or Subsidiary for any
reason or by Participant upon resignation) and will not be extended by any
notice period that may be required contractually or under applicable local law.
Notwithstanding the foregoing, the Administrator (or any delegate) shall have
the sole discretion to determine when Participant is no longer providing active
service for purposes of Service Provider status and participation in the Plan.

 

3. Administrator Discretion. The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Option at any time, subject to the terms of the Plan. If so
accelerated, such Option will be considered as having vested as of the date
specified by the Administrator.

 

4. Exercise of Option.

 

(a) Right to Exercise. This Option may be exercised only within the term set out
in the Notice of Grant, and may be exercised during such term only in accordance
with the Plan and the terms of this Award Agreement.

 

(b) Method of Exercise. This Option is exercisable by delivery of an exercise
notice, in the form attached as Exhibit B (the “Exercise Notice”) or in a manner
and pursuant to such procedures as the Administrator may determine, which will
state the election to exercise the Option, the number of Shares in respect of
which the Option is being exercised (the “Exercised Shares”), and such other
representations and agreements as may be required by the Company pursuant to the
provisions of the Plan. The Exercise Notice will be completed by Participant and
delivered to the Company. The Exercise Notice will be accompanied by payment of
the aggregate Exercise Price as to all Exercised Shares together with any
applicable tax withholding. This Option will be deemed to be exercised upon
receipt by the Company of such fully executed Exercise Notice accompanied by
such aggregate Exercise Price.

 

20 

 

 

5. Method of Payment. Payment of the aggregate Exercise Price will be by any of
the following, or a combination thereof, at the election of Participant unless
the Administrator in its sole discretion requires a specific method of payment:

 

(a) cash (US dollars); or

 

(b) check (denominated in U.S. dollars); or

 

(c) consideration received by the Company under a formal cashless exercise
program adopted by the Company in connection with the Plan; or

 

(d) surrender of other Shares which have a Fair Market Value on the date of
surrender equal to the aggregate Exercise Price of the Exercised Shares,
provided that accepting such Shares, in the sole discretion of the
Administrator, will not result in any adverse accounting consequences to the
Company.

 

Participant understands and agrees that any cross-border remittance made to
exercise this option or transfer proceeds received upon the sale of Stock must
be made through a locally authorized financial institution or registered foreign
exchange agency and may require the Participant to provide such entity with
certain information regarding the transaction.

 

6. Tax Obligations.

 

(a) Withholding Taxes. Regardless of any action the Company or Participant’s
employer (the “Employer”) takes with respect to any or all applicable national,
local, or other tax or social contribution, withholding, required deductions, or
other payments, if any, that arise upon the grant, vesting, or exercise of this
Option, the holding or subsequent sale of Shares, and the receipt of dividends,
if any (“Tax-Related Items”), Participant acknowledges and agrees that the
ultimate liability for all Tax-Related Items legally due by Participant is and
remains Participant’s responsibility and may exceed the amount actually withheld
by the Company or the Employer. Participant further acknowledges that the
Company and/or the Employer (a) makes no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Option, including the grant, vesting, or exercise of the Option, the
subsequent sale of Shares acquired under the Plan and the receipt of dividends,
if any; and (b) does not commit to and is under no obligation to structure the
terms of the Option or any aspect of the Option to reduce or eliminate
Participant’s liability for Tax-Related Items, or achieve any particular tax
result. Further, if Participant has become subject To tax in more than one
jurisdiction between the date of grant and the date of any relevant taxable
event, Participant acknowledges that the Company and/or the Employer (or former
employer, as applicable) may be required to withhold or account for Tax-Related
Items in more than one jurisdiction.

 

(b) No payment will be made to Participant (or his or her estate or beneficiary)
for an Option unless and until satisfactory arrangements (as determined by the
Company) have been made by Participant with respect to the payment of any
Tax-Related Items obligations of the Company and/or the Employer with respect to
the Option. In this regard, Participant authorizes the Company and/or the
Employer, or their respective agents, at their discretion, to satisfy the
obligations with regard to all Tax-Related Items by one or a combination of the
following:

 

21 

 

 

(i) withholding from Participant’s wages or other cash compensation paid to
Participant by the Company or the Employer; or

 

(ii) withholding from proceeds of the sale of Shares acquired upon exercise of
the Option, either through a voluntary sale or through a mandatory sale arranged
by the Company (on Participant’s behalf pursuant to this authorization); or

 

(iii) withholding in Shares to be issued upon exercise of the Option; or

 

(iv) surrendering already-owned Shares having a Fair Market Value equal to the
Tax-Related Items that have been held for such period of time to avoid adverse
accounting consequences.

 

If the obligation for Tax-Related Items is satisfied by withholding Shares, the
Participant is deemed to have been issued the full number of Shares purchased
for tax purposes, notwithstanding that a number of the Shares is held back
solely for the purpose of paying the Tax-Related Items due as a result of the
Participant’s participation in the Plan. Participant shall pay to the Company or
Employer any amount of Tax-Related Items that the Company may be required to
withhold as a result of Participant’s participation in the Plan that cannot be
satisfied by one or more of the means previously described in this paragraph 6.
Participant acknowledges and agrees that the Company may refuse to honor the
exercise and refuse to issue or deliver the Shares or the proceeds of the sale
of Shares if Participant fails to comply with his or her obligations in
connection with the Tax-Related Items.

 

(b) Notice of Disqualifying Disposition of ISO Shares. If the Option granted to
Participant herein is an ISO, and if Participant sells or otherwise disposes of
any of the Shares acquired pursuant to the ISO on or before the later of (i) the
date two (2) years after the Grant Date, or (ii) the date one (1) year after the
date of exercise, Participant will immediately notify the Company in writing of
such disposition. Participant agrees that Participant may be subject to income
tax withholding by the Company on the compensation income recognized by
Participant.

 

(c) Code Section 409A (Applicable Only to Participants Subject to U.S. Taxes).
Under Code Section 409A, an option that vests after December 31, 2004 (or that
vested on or prior to such date but which was materially modified after October
3, 2004) that was granted with a per Share exercise price that is determined by
the Internal Revenue Service (the “IRS”) to be less than the Fair Market Value
of a Share on the date of grant (a “Discount Option”) may be considered
“deferred compensation.” A Discount Option may result in (i) income recognition
by Participant prior to the exercise of the option, (ii) an additional twenty
percent (20%) federal income tax, and (iii) potential penalty and interest
charges. The Discount Option may also result in additional state income, penalty
and interest charges to the Participant. Participant acknowledges that the
Company cannot and has not guaranteed that the IRS will agree that the per Share
exercise price of this Option equals or exceeds the Fair Market Value of a Share
on the Date of Grant in a later examination. Participant agrees that if the IRS
determines that the Option was granted with a per Share exercise price that was
less than the Fair Market Value of a Share on the date of grant, Participant
will be solely responsible for Participant’s costs related to such a
determination.

 

7. Rights as Stockholder. Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares will have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
Participant. After such issuance, recordation and delivery, Participant will
have all the rights of a stockholder of the Company with respect to voting such
Shares and receipt of dividends and distributions on such Shares.

 

22 

 

 

8. No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THE VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY
CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE EMPLOYER AND NOT THROUGH THE
ACT OF BEING HIRED, BEING GRANTED THE OPTION OR ACQUIRING SHARES HEREUNDER.
PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT THIS AWARD AGREEMENT, THE
TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO
NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A
SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND WILL NOT
INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT OF THE EMPLOYER TO
TERMINATE PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR
WITHOUT CAUSE (SUBJECT TO APPLICABLE LOCAL LAWS).

 

9. Nature of Grant. In accepting the Option, Participant acknowledges that:

 

(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time;

 

(b) the grant of the Option is voluntary and occasional and does not Create any
contractual or other right to receive future grants of Options, or benefits in
lieu of Options even if Options have been granted repeatedly in the past;

 

(c) all decisions with respect to future awards of Options, if any, will be at
the sole discretion of the Company;

 

(d) Participant’s participation in the Plan is voluntary;

 

(e) the Option and the Shares subject to the Option are an extraordinary items
that do not constitute regular compensation for services rendered to the Company
or the Employer, and that are outside the scope of Participant’s employment
contract, if any;

 

(f) the Option and the Shares subject to the Option are not intended to replace
any pension rights or compensation;

 

(g) the Option and the Shares subject to the Option are not part of normal or
expected compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, dismissal, or
end of service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Company or
the Employer;

 

(h) the future value of the underlying Shares is unknown and cannot be predicted
with certainty; further, if Participant exercises the Option and obtains Shares,
the value of the Shares acquired upon exercise may increase or decrease in
value, even below the Exercise Price;

 

(i) Participant also understands that neither the Company, nor any affiliate is
responsible for any foreign exchange fluctuation between local currency and the
United States Dollar or the selection by the Company or any affiliate in its
sole discretion of an applicable foreign currency exchange rate that may affect
the value of the Option (or the calculation of income or Tax-Related Items
thereunder);

 

23 

 

 

(j) in consideration of the grant of the Option, no claim or entitlement to
compensation or damages shall arise from forfeiture of the Option resulting from
termination of employment by the Employer (for any reason whatsoever and whether
or not in breach of local labor laws), and Participant irrevocably releases the
Employer from any such claim that may arise; if, notwithstanding the foregoing,
any such claim is found by a court of competent jurisdiction to have arisen,
Participant shall be deemed irrevocably to have waived his or her entitlement to
pursue such claim; and

 

(k) the Option and the benefits under the Plan, if any, will not automatically
transfer to another company in the case of a merger, take-over or transfer of
liability.

 

10. No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the underlying Shares. Participant is hereby advised to consult with his or her
own personal tax, legal and financial advisors regarding Participant’s
participation in the Plan before taking any action related to the Plan.

 

11. Data Privacy. Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of Participant’s
personal data as described in this Award Agreement by and among, as applicable,
the Company and its affiliates for the exclusive purpose of implementing,
administering and managing Participant’s participation in the Plan.

 

Participant understands that the Company and its affiliates may hold certain
personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company or any affiliate,
details of all Options or any other entitlement to shares of stock awarded,
canceled, exercised, vested, unvested or outstanding in Participant’s favor, for
the exclusive purpose of implementing, administering and managing the Plan
(“Personal Data”). Participant understands that Personal Data may be transferred
to any third parties assisting in the implementation, administration and
management of the Plan, that these recipients may be located in the United
States, Participant’s country (if different than the United States), or
elsewhere, and that the recipient’s country may have different data privacy laws
and protections than Participant’s country.

 

For Participants located in the European Union, the following paragraph applies:
Participant understands that he or she may request a list with the names and
addresses of any potential recipients of the Personal Data by contacting
Participant’s local human resources representative. Participant authorizes the
recipients to receive, possess, use, retain and transfer the Personal Data, in
electronic or other form, for the purposes of implementing, administering and
managing Participant’s participation in the Plan, including any requisite
transfer of such Personal Data as may be required to a broker or other third
party with whom Participant may elect to deposit any Shares received upon
exercise of the Option. Participant understands that Personal Data will be held
only as long as is necessary to implement, administer and manage Participant’s
participation in the Plan. Participant understands that he or she may, at any
time, view Personal Data, request additional information about the storage and
processing of Personal Data, require any necessary amendments to Personal Data
or refuse or withdraw the consents herein, without cost, by contacting in
writing Participant’s local human resources representative. Participant
understands that refusal or withdrawal of consent may affect Participant’s
ability to participate in the Plan or to realize benefits from the Option. For
more information on the consequences of Participant’s refusal to consent or
withdrawal of consent, Participant understands that he or she may contact his or
her local human resources representative.

 

24 

 

 

12. Address for Notices. Any notice to be given to the Company under the terms
of this Award Agreement will be addressed to the Company, in care of its CEO or
General Counsel at Q2Power Technologies, Inc. 1858 Cedar Hill Rd., Lancaster, OH
43130, or at such other address as the Company may hereafter designate in
writing.

 

13. Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of Participant only by Participant.

 

14. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Award Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.

 

15. Additional Conditions to Issuance of Stock. If at any time the Company will
determine, in its discretion, that the listing, registration or qualification of
the Shares upon any securities exchange or under any state, federal or foreign
law, or the consent or approval of any governmental regulatory authority is
necessary or desirable as a condition to the issuance of Shares to Participant
(or his or her estate), such issuance will not occur unless and until such
listing, registration, qualification, consent or approval will have been
effected or obtained free of any conditions not acceptable to the Company. The
Company will make all reasonable efforts to meet the requirements of any such
state, federal or foreign law or securities exchange and to obtain any such
consent or approval of any such governmental authority. Assuming such
compliance, for income tax purposes the Exercised Shares will be considered
transferred to Participant on the date the Option is exercised with respect to
such Exercised Shares. The Company shall not be obligated to issue any Shares
pursuant to this Option at any time if the issuance of Shares, or the exercise
of an Option by Participant, violates or is not in compliance with any laws,
rules or regulations of the United States or any state or country.

 

16. Lock-Up Agreement. In connection with the initial public offering of the
Company’s securities, Optionee hereby agrees not to offer, pledge, sell,
contract to sell, make any short sale of, loan, grant any option for the
purchase of, or otherwise dispose of any securities of the Company however and
whenever acquired (other than those included in the registration) without the
prior written consent of the Company and the managing underwriters for such
offering for such period of time (not to exceed 180 days) from the effective
date of such registration as may be requested by the Company or such managing
underwriters and to execute an agreement reflecting the foregoing as may be
requested by the underwriters at the time of the Company’s initial public
offering. In addition, upon request of the Company or the underwriters managing
a public offering of the Company’s securities (other than the initial public
offering), Optionee hereby agrees to be bound by similar restrictions, and to
sign a similar agreement, in connection with no more than one additional
registration statement filed within 12 months after the closing date of the
initial public offering, provided that the duration of the lock-up period with
respect to such additional registration shall not exceed 90 days from the
effective date of such additional registration statement. Notwithstanding the
foregoing, if during the last 17 days of the restricted period, the Company
issues an earnings release or material news or a material event relating to the
Company occurs, or prior to the expiration of the restricted period the Company
announces that it will release earnings results during the 16-day period
beginning on the last day of the restricted period, then, upon the request of
the managing underwriter, to the extent required by any FINRA rules, the
restrictions imposed by this subsection shall continue to apply until the end of
the third trading day following the expiration of the 15-day period beginning on
the issuance of the earnings release or the occurrence of the material news or
material event. In no event will the restricted period extend beyond 216 days
after the effective date of the registration statement. In order to enforce the
restriction set forth above, the Company may impose stop-transfer instructions
with respect to the Shares acquired under this Agreement until the end of the
applicable stand-off period. The Company’s underwriters shall be beneficiaries
of the agreement set forth in this Section.

 

25 

 

 

If the underwriters release or waive any of the foregoing restrictions in
connection with a transfer of shares of Common Stock, the underwriters shall
notify the Company at least three business days before the effective date of any
such release or waiver. Further, the Company will announce the impending release
or waiver by press release through a major news service at least two business
days before the effective date of the release or waiver. Any release or waiver
granted by the underwriters shall only be effective two business days after the
publication date of such press release. The provisions of this paragraph will
not apply if (x) the release or waiver is effected solely to permit a transfer
not for consideration and (y) the transferee has agreed in writing to be bound
by the same terms of the lock-up provisions applicable in general to the extent,
and for the duration, that such lock-up provision remain in effect at the time
of the transfer.

 

17. Plan Governs. This Award Agreement is subject to all terms and provisions of
the Plan. In the event of a conflict between one or more provisions of this
Award Agreement and one or more provisions of the Plan, the provisions of the
Plan will govern. Capitalized terms used and not defined in this Award Agreement
will have the meaning set forth in the Plan.

 

18. Administrator Authority. The Administrator will have the power to interpret
the Plan and this Award Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Shares subject to the Option have
vested). All actions taken and all interpretations and determinations made by
the Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. No member of the Administrator will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Award Agreement.

 

19. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to Options awarded under the Plan or future
options that may be awarded under the Plan by electronic means or request
Participant’s consent to participate in the Plan by electronic means.
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through any on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.

 

20. Language. If Participant has received this Award Agreement, including
appendices, or any other document related to the Plan translated into a language
other than English, and the meaning of the translated version is different than
the English version, the English version will control.

 

21. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on Participant’s participation in the Plan, on the Option and
on any Shares acquired under the Plan, to the extent the Company determines it
is necessary or advisable in order to comply with local law or facilitate the
administration of the Plan, and to require Participant to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.
Furthermore, Participant understands that the laws of the country in which he or
she is resident at the time of grant, vesting, and/or exercise of this Option or
the holding or disposition of Shares (including any rules or regulations
governing securities, foreign exchange, tax, labor or other matters) may
restrict or prevent exercise of this Option or may subject Participant to
additional procedural or regulatory requirements he or she is solely responsible
for and will have to independently fulfill in relation to this Option or the
Shares. Notwithstanding any provision herein, this Option and any Shares shall
be subject to any special terms and conditions or disclosures as set forth in
any addendum for Participant’s country (the “Country-Specific Addendum,” which
forms part this Award Agreement).

 

26 

 

 

22. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Award Agreement.

 

23. Agreement Severable. In the event that any provision in this Award Agreement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Award Agreement.

 

24. Modifications to the Agreement. This Award Agreement constitutes the entire
understanding of the parties on the subjects covered. Participant expressly
warrants that he or she is not accepting this Award Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Award Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan or this Award Agreement,
the Company reserves the right to revise this Award Agreement as it deems
necessary or advisable, in its sole discretion and without the consent of
Participant, to comply with Code Section 409A or to otherwise avoid imposition
of any additional tax or income recognition under Section 409A of the Code in
connection to this Option.

 

25. Amendment, Suspension or Termination of the Plan. By accepting this Award,
Participant expressly warrants that he or she has received an Option under the
Plan, and has received, read and understood a description of the Plan.
Participant understands that the Plan is discretionary in nature and may be
amended, suspended or terminated by the Company at any time.

 

26. Governing Law. This Award Agreement will be governed by the laws of the
State of Delaware, without giving effect to the conflict of law principles
thereof. For purposes of litigating any dispute that arises under this Option or
this Award Agreement, the parties hereby submit to and consent to the
jurisdiction of the State of Ohio.

 

27 

 

 

EXHIBIT B

 

Q2POWER TECHNOLOGIES, INC.

 

2016 OMNIBUS EQUITY INCENTIVE PLAN

 

EXERCISE NOTICE

 

Q2Power Technologies, Inc.

1858 Cedar Hill Rd.

Lancaster, OH 43130

 

1. Exercise of Option. Effective as of today, , , the undersigned (“Purchaser”)
hereby elects to purchase shares (the “Shares”) of the Common Stock of Q2Power
Technologies, Inc. (the “Company”) under and pursuant to the 2016 Omnibus Equity
Incentive Plan (the “Plan”) and the Stock Option Award Agreement dated (the
“Award Agreement”). The purchase price for the Shares will be $ , as required by
the Award Agreement.

 

2. Delivery of Payment. Purchaser herewith delivers to the Company the full
purchase price of the Shares and any required tax withholding to be paid in
connection with the exercise of the Option.

 

3. Representations of Purchaser. Purchaser acknowledges that Purchaser has
received, read and understood the Plan and the Award Agreement and agrees to
abide by and be bound by their terms and conditions.

 

4. Rights as Stockholder. Until the issuance (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company) of the Shares, no right to vote or receive dividends or any other
rights as a stockholder will exist with respect to the Shares subject to the
Option, notwithstanding the exercise of the Option. The Shares so acquired will
be issued to Purchaser as soon as practicable after exercise of the Option. No
adjustment will be made for a dividend or other right for which the record date
is prior to the date of issuance, except as provided in Section 13 of the Plan.

 

5. Tax Consultation. Purchaser understands that Purchaser may suffer adverse tax
consequences as a result of Purchaser’s purchase or disposition of the Shares.
Purchaser represents that Purchaser has consulted with any tax consultants
Purchaser deems advisable in connection with the purchase or disposition of the
Shares and that Purchaser is not relying on the Company for any tax advice.

 

6. Entire Agreement; Governing Law. The Plan and Award Agreement are
incorporated herein by reference. This Exercise Notice, the Plan and the Award
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Purchaser with respect to the subject matter
hereof, and may not be modified adversely to the Purchaser’s interest except by
means of a writing signed by the Company and Purchaser. This agreement is
governed by the internal substantive laws, but not the choice of law rules, of
the State of Delaware.

 

28 

 

 

Submitted by:   Accepted by:       PURCHASER:   Q2OIWER TECHNOLOGIES, INC      
            Signature   By             Print Name   Title       Address:        
            Date Received

 

29 

 

 

Q2POWER TECHNOLOGIES, INC.

 

2016 OMNIBUS EQUITY INCENTIVE PLAN

 

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

Unless otherwise defined herein, the terms defined in the Q2Power Technologies,
Inc. 2016 Omnibus Equity Incentive Plan (the “Plan”) will have the same defined
meanings in this Restricted Stock Unit Award Agreement (the “Award Agreement”).

 

I. NOTICE OF RESTRICTED STOCK UNIT GRANT

 

Participant Name:

 

You have been granted the right to receive an Award of Restricted Stock Units,
subject to the terms and conditions of the Plan and this Award Agreement, as
follows:

 

Grant Number:

 

Date of Grant:

 

Vesting Commencement Date:

 

Number of Restricted Stock Units:

 

Vesting Schedule:

 

Subject to Section 3 of the Award Agreement and any acceleration provisions
contained in the Plan or set forth below, the Restricted Stock Unit will vest on
the Vesting Commencement Date if the Participant is still in the employment of
the Company and in good standing, as determined by the Board of Directors.

 

In the event Participant ceases to be an employee of the Company (or gives or is
given notice of such termination) for any or no reason before Participant vests
in the Restricted Stock Unit, the Restricted Stock Unit and Participant’s right
to acquire any Shares hereunder will immediately terminate.

 

By Participant’s signature and the signature of the representative of Q2Power
Technologies, Inc. (the “Company”) below, Participant and the Company agree that
this Award of Restricted Stock Units is granted under and governed by the terms
and conditions of the Plan and this Award Agreement, including the Terms and
Conditions of Restricted Stock Unit Grant (including any country-specific
addendum thereto), attached hereto as Exhibit A, all of which are made a part of
this document. Participant has reviewed the Plan and this Award Agreement in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Award Agreement and fully understands all provisions of the Plan
and Award Agreement. Participant hereby agrees to accept as binding, conclusive
and final all decisions or interpretations of the Administrator upon any
questions relating to the Plan and Award Agreement. Participant further agrees
to notify the Company upon any change in the residence address indicated below.

 

30 

 

 

PARTICIPANT:   Q2POWER TECHNOLOGIES, INC.                   Signature   By      
            Print Name   Title

 

Residence Address:

 

 

 

31 

 

 

EXHIBIT A

 

TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT GRANT

 

1. Grant. The Company hereby grants to the individual named in the Notice of
Grant attached as Part I of this Award Agreement (the “Participant”) under the
Plan an Award of Restricted Stock Units, subject to all of the terms and
conditions in this Award Agreement and the Plan, which is incorporated herein by
reference. Subject to Section 18 of the Plan, in the event of a conflict between
the terms and conditions of the Plan and the terms and conditions of this Award
Agreement, the terms and conditions of the Plan will prevail.

 

2. Company’s Obligation to Pay. Each Restricted Stock Unit represents the right
to receive a Share on the date it vests. Unless and until the Restricted Stock
Units will have vested in the manner set forth in Section 3, Participant will
have no right to payment of any such Restricted Stock Units. Prior to actual
payment of any vested Restricted Stock Units, such Restricted Stock Unit will
represent an unsecured obligation of the Company, payable (if at all) only from
the general assets of the Company. Any Restricted Stock Units that vest in
accordance with Sections 3 or 4 will be paid to Participant (or in the event of
Participant’s death, to his or her estate) in whole Shares, subject to
Participant satisfying any applicable tax withholding or other obligations as
set forth in Section 7. Subject to the provisions of Section 4, such vested
Restricted Stock Units will be paid in Shares as soon as practicable after
vesting.

 

3. Vesting Schedule. Except as provided in Section 4, and subject to Section 5,
the Restricted Stock Units awarded by this Award Agreement will vest in
accordance with the vesting provisions set forth in the Notice of Grant.
Restricted Stock Units scheduled to vest on a certain date or upon the
occurrence of a certain condition will not vest in Participant in accordance
with any of the provisions of this Award Agreement, unless Participant will have
been continuously a Service Provider from the Date of Grant until the date such
vesting occurs. Service Provider status will end on the day that notice of
termination is provided (whether by the Company or Parent or Subsidiary for any
reason or by Participant upon resignation) and will not be extended by any
notice period that may be required contractually or under applicable local law.
Notwithstanding the foregoing, the Administrator (or any delegate) shall have
the sole discretion to determine when Participant is no longer providing active
service for purposes of Service Provider status and participation in the Plan.

 

4. Administrator Discretion. The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Restricted Stock Units at any time, subject to the terms of the
Plan. If so accelerated, such Restricted Stock Units will be considered as
having vested as of the date specified by the Administrator.

 

Notwithstanding anything in the Plan or this Award Agreement to the contrary, if
the vesting of the balance, or some lesser portion of the balance, of the
Restricted Stock Units is accelerated in connection with Participant’s
termination as a Service Provider (provided that such termination is a
“separation from service” within the meaning of Section 409A, as determined by
the Company), other than due to death, and if (x) Participant is a “specified
employee” within the meaning of Section 409A at the time of such termination as
a Service Provider and (y) the payment of such accelerated Restricted Stock
Units will result in the imposition of additional tax under Section 409A if paid
to Participant on or within the six (6) month period following Participant’s
termination as a Service Provider, then the payment of such accelerated
Restricted Stock Units will not be made until the date six (6) months and one
(1) day following the date of Participant’s termination as a Service Provider,
unless the Participant dies following his or her termination as a Service
Provider, in which case, the Restricted Stock Units will be paid in Shares to
the Participant’s estate as soon as practicable following his or her death. It
is the intent of this Award Agreement to comply with the requirements of Section
409A so that none of the Restricted Stock Units provided under this Award
Agreement or Shares issuable thereunder will be subject to the additional tax
imposed under Section 409A, and any ambiguities herein will be interpreted to so
comply. For purposes of this Award Agreement, “Section 409A” means Section 409A
of the Code, and any proposed, temporary or final Treasury Regulations and
Internal Revenue Service guidance thereunder, as each may be amended from time
to time.

 

32 

 

 

5. Forfeiture upon Termination of Status as a Service Provider. Notwithstanding
any contrary provision of this Award Agreement, the balance of the Restricted
Stock Units that have not vested as of the time notice is provided (whether by
Participant or the Company or Parent or Subsidiary) of Participant’s termination
as a Service Provider for any or no reason and Participant’s right to acquire
any Shares hereunder will immediately terminate.

 

6. Death of Participant. Any distribution or delivery to be made to Participant
under this Award Agreement will, if Participant is then deceased, be made to
Participant’s designated beneficiary, or if no beneficiary survives Participant,
the administrator or executor of Participant’s estate. Any such transferee must
furnish the Company with (a) written notice of his or her status as transferee,
and (b) evidence satisfactory to the Company to establish the validity of the
transfer and compliance with any laws or regulations pertaining to said
transfer.

 

7. Withholding of Taxes. Regardless of any action the Company or Participant’s
employer (the “Employer”) takes with respect to any or all applicable national,
local, or other tax or social contribution, withholding, required deductions, or
other payments, if any, that arise upon the grant or vesting of the Restricted
Stock Units or the holding or subsequent sale of Shares, and the receipt of
dividends, if any (“Tax-Related Items”), Participant acknowledges and agrees
that the ultimate liability for all Tax-Related Items legally due by Participant
is and remains Participant’s responsibility and may exceed the amount actually
withheld by the Company or the Employer. Participant further acknowledges that
the Company and the Employer (a) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Restricted Stock Units, including grant or vesting, the subsequent sale
of Shares acquired under the Plan, and the receipt of dividends, if any; and (b)
does not commit to and is under no obligation to structure the terms of the
Restricted Stock Units or any aspect of the Restricted Stock Units to reduce or
eliminate Participant’s liability for Tax-Related Items, or achieve any
particular tax result. Further, if Participant has become subject to tax in more
than one jurisdiction between the date of grant and the date of any relevant
taxable event, Participant acknowledges that the Company and/or the Employer (or
former employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction. Notwithstanding any contrary
provision of this Award Agreement, no certificate representing the Shares will
be issued to Participant, unless and until satisfactory arrangements (as
determined by the Administrator) will have been made by Participant with respect
to the payment of any Tax-Related Items which the Company determines must be
withheld with respect to such Shares.

 

The Administrator, in its sole discretion and pursuant to such procedures as it
may specify from time to time, may permit Participant to satisfy such
Tax-Related Items, in whole or in part (without limitation) by (a) paying cash,
(b) electing to have the Company withhold otherwise deliverable Shares having a
Fair Market Value equal to the minimum amount required to be withheld, (c)
delivering to the Company already vested and owned Shares having a Fair Market
Value equal to the amount required to be withheld, or (d) selling a sufficient
number of such Shares otherwise deliverable to Participant through such means as
the Company may determine in its sole discretion (whether through a broker or
otherwise) equal to the amount required to be withheld. To the extent determined
appropriate by the Company in its discretion, it will have the right (but not
the obligation) to satisfy any Tax-Related Items by reducing the number of
Shares otherwise deliverable to Participant. If Participant fails to make
satisfactory arrangements for the payment of any required Tax-Related Items
hereunder at the time any applicable Restricted Stock Units otherwise are
scheduled to vest pursuant to Sections 3 or 4, Participant will permanently
forfeit such Restricted Stock Units and any right to receive Shares thereunder
and the Restricted Stock Units will be returned to the Company at no cost to the
Company.

 

33 

 

 

8. Rights as Stockholder. Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares will have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
Participant. After such issuance, recordation and delivery, Participant will
have all the rights of a stockholder of the Company with respect to voting such
Shares and receipt of dividends and distributions on such Shares.

 

9. No Guarantee of Continued Service or Grants. PARTICIPANT ACKNOWLEDGES AND
AGREES THAT THE VESTING OF THE RESTRICTED STOCK UNITS PURSUANT TO THE VESTING
SCHEDULE HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL
OF THE COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT)
AND NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS AWARD OF RESTRICTED
STOCK UNITS OR ACQUIRING SHARES HEREUNDER. PARTICIPANT FURTHER ACKNOWLEDGES AND
AGREES THAT THIS AWARD AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND
THE VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED
PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD,
FOR ANY PERIOD, OR AT ALL, AND WILL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S
RIGHT OR THE RIGHT OF THE COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR
RETAINING PARTICIPANT) TO TERMINATE PARTICIPANT’S RELATIONSHIP AS A SERVICE
PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE.

 

Participant also acknowledges and agrees that: (a) the Plan is established
voluntarily by the Company, it is discretionary in nature and it may be
modified, amended, suspended or terminated by the Company at any time; (b) the
grant of Restricted Stock Units is voluntary and occasional and does not Create
any contractual or other right to receive future grants of Restricted Stock
Units, or benefits in lieu of Restricted Stock Units even if Restricted Stock
Units have been granted repeatedly in the past; (c) all decisions with respect
to future awards of Restricted Stock Units, if any, will be at the sole
discretion of the Company; (d) Participant’s participation in the Plan is
voluntary; (e) the Restricted Stock Units and the Shares subject to the
Restricted Stock Units are extraordinary items that do not constitute regular
compensation for services rendered to the Company or the Employer, and that are
outside the scope of Participant’s employment contract, if any; (f) the
Restricted Stock Units and the Shares subject to the Restricted Stock Units are
not intended to replace any pension rights or compensation; (g) the Restricted
Stock Units and the Shares subject to the Restricted Stock Units are not part of
normal or expected compensation or salary for any purposes, including, but not
limited to, calculating any severance, resignation, termination, redundancy,
dismissal, or end of service payments, bonuses, long-service awards, pension or
retirement or welfare benefits or similar payments and in no event should be
considered as compensation for, or relating in any way to, past services for the
Company or the Employer.

 

10. Address for Notices. Any notice to be given to the Company under the terms
of this Award Agreement will be addressed to the Company, in care of its CEO or
General Counsel at Q2Power Technologies, Inc. 1858 Cedar Hill Rd., Lancaster, OH
43130, or at such other address as the Company may hereafter designate in
writing.

 

34 

 

 

11. Grant is Not Transferable. Except to the limited extent provided in Section
6, this grant and the rights and privileges conferred hereby will not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and will not be subject to sale under execution, attachment
or similar process. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of this grant, or any right or privilege conferred hereby, or
upon any attempted sale under any execution, attachment or similar process, this
grant and the rights and privileges conferred hereby immediately will become
null and void.

 

12. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Award Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.

 

13. Additional Conditions to Issuance of Stock. If at any time the Company will
determine, in its discretion, that the listing, registration or qualification of
the Shares upon any securities exchange or under any state or federal law, or
the consent or approval of any governmental regulatory authority is necessary or
desirable as a condition to the issuance of Shares to Participant (or his or her
estate), such issuance will not occur unless and until such listing,
registration, qualification, consent or approval will have been effected or
obtained free of any conditions not acceptable to the Company. Where the Company
determines that the delivery of the payment of any Shares will violate federal
securities laws or other applicable laws, the Company will defer delivery until
the earliest date at which the Company reasonably anticipates that the delivery
of Shares will no longer cause such violation. The Company will make all
reasonable efforts to meet the requirements of any such state or federal law or
securities exchange and to obtain any such consent or approval of any such
governmental authority. The Company shall not be obligated to issue any Shares
pursuant to the Restricted Stock Units at any time if the issuance of Shares
violates or is not in compliance with any laws, rules or regulations of the
United States or any state or country.

 

Furthermore, the Company reserves the right to impose other requirements on
Participant’s participation in the Plan, on the Restricted Stock Units and on
any Shares acquired under the Plan, to the extent the Company determines it is
necessary or advisable in order to comply with local law or facilitate the
administration of the Plan, and to require Participant to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.
Furthermore, Participant understands that the laws of the country in which he or
she is resident at the time of grant or vesting of the Restricted Stock Units or
the holding or disposition of Shares (including any rules or regulations
governing securities, foreign exchange, tax, labor or other matters) may
restrict or prevent the issuance of Shares or may subject Participant to
additional procedural or regulatory requirements he or she is solely responsible
for and will have to independently fulfill in relation to the Restricted Stock
Units or the Shares. Notwithstanding any provision herein, the Restricted Stock
Units and any Shares shall be subject to any special terms and conditions or
disclosures as set forth in any addendum for Participant’s country (the
“Country-Specific Addendum,” which forms part this Award Agreement).

 

14. Lock-Up Agreement. In connection with the initial public offering of the
Company’s securities, Participant hereby agrees not to offer, pledge, sell,
contract to sell, make any short sale of, loan, grant any option for the
purchase of, or otherwise dispose of any securities of the Company however and
whenever acquired (other than those included in the registration) without the
prior written consent of the Company and the managing underwriters for such
offering for such period of time (not to exceed 180 days) from the effective
date of such registration as may be requested by the Company or such managing
underwriters and to execute an agreement reflecting the foregoing as may be
requested by the underwriters at the time of the Company’s initial public
offering. In addition, upon request of the Company or the underwriters managing
a public offering of the Company’s securities (other than the initial public
offering), Participant hereby agrees to be bound by similar restrictions, and to
sign a similar agreement, in connection with no more than one additional
registration statement filed within 12 months after the closing date of the
initial public offering, provided that the duration of the lock-up period with
respect to such additional registration shall not exceed 90 days from the
effective date of such additional registration statement. Notwithstanding the
foregoing, if during the last 17 days of the restricted period, the Company
issues an earnings release or material news or a material event relating to the
Company occurs, or prior to the expiration of the restricted period the Company
announces that it will release earnings results during the 16-day period
beginning on the last day of the restricted period, then, upon the request of
the managing underwriter, to the extent required by any FINRA rules, the
restrictions imposed by this subsection shall continue to apply until the end of
the third trading day following the expiration of the 15-day period beginning on
the issuance of the earnings release or the occurrence of the material news or
material event. In no event will the restricted period extend beyond 216 days
after the effective date of the registration statement. In order to enforce the
restriction set forth above, the Company may impose stop-transfer instructions
with respect to the Shares acquired under this Agreement until the end of the
applicable stand-off period. The Company’s underwriters shall be beneficiaries
of the agreement set forth in this Section.

 

35 

 

 

If the underwriters release or waive any of the foregoing restrictions in
connection with a transfer of shares of Common Stock, the underwriters shall
notify the Company at least three business days before the effective date of any
such release or waiver. Further, the Company will announce the impending release
or waiver by press release through a major news service at least two business
days before the effective date of the release or waiver. Any release or waiver
granted by the underwriters shall only be effective two business days after the
publication date of such press release. The provisions of this paragraph will
not apply if (x) the release or waiver is effected solely to permit a transfer
not for consideration and (y) the transferee has agreed in writing to be bound
by the same terms of the lock-up provisions applicable in general to the extent,
and for the duration, that such lock-up provision remain in effect at the time
of the transfer.

 

15. Plan Governs. This Award Agreement is subject to all terms and provisions of
the Plan. In the event of a conflict between one or more provisions of this
Award Agreement and one or more provisions of the Plan, the provisions of the
Plan will govern. Capitalized terms used and not defined in this Award Agreement
will have the meaning set forth in the Plan.

 

16. Administrator Authority. The Administrator will have the power to interpret
the Plan and this Award Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Restricted Stock Units have vested).
All actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. No member of the Administrator will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Award Agreement.

 

17. Electronic Delivery and Language. The Company may, in its sole discretion,
decide to deliver any documents related to Restricted Stock Units awarded under
the Plan or future Restricted Stock Units that may be awarded under the Plan by
electronic means or request Participant’s consent to participate in the Plan by
electronic means. Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through any on-line or
electronic system established and maintained by the Company or another third
party designated by the Company. If Participant has received this Award
Agreement, including appendices, or any other document related to the Plan
translated into a language other than English, and the meaning of the translated
version is different than the English version, the English version will control.

 

36 

 

 

18. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Award Agreement.

 

19. Agreement Severable. In the event that any provision in this Award Agreement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Award Agreement.

 

20. Modifications to the Agreement. This Award Agreement constitutes the entire
understanding of the parties on the subjects covered. Participant expressly
warrants that he or she is not accepting this Award Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Award Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan or this Award Agreement,
the Company reserves the right to revise this Award Agreement as it deems
necessary or advisable, in its sole discretion and without the consent of
Participant, to comply with Section 409A or to otherwise avoid imposition of any
additional tax or income recognition under Section 409A in connection to this
Award of Restricted Stock Units.

 

21. Data Privacy. Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of Participant’s
personal data as described in this Award Agreement by and among, as applicable,
the Company and its affiliates for the exclusive purpose of implementing,
administering and managing Participant’s participation in the Plan. Participant
understands that the Company and its affiliates may hold certain personal
information about Participant, including, but not limited to, Participant’s
name, home address and telephone number, date of birth, social insurance number
or other identification number, salary, nationality, job title, any shares of
stock or directorships held in the Company or any affiliate, details of all
Restricted Stock Units or any other entitlement to shares of stock awarded,
canceled, exercised, vested, unvested or outstanding in Participant’s favor, for
the exclusive purpose of implementing, administering and managing the Plan
(“Personal Data”). Participant understands that Personal Data may be transferred
to any third parties assisting in the implementation, administration and
management of the Plan, that these recipients may be located in the United
States, Participant’s country (if different than the United States), or
elsewhere, and that the recipient’s country may have different data privacy laws
and protections than Participant’s country.

 

For Participants located in the European Union, the following paragraph applies:
Participant understands that he or she may request a list with the names and
addresses of any potential recipients of the Personal Data by contacting
Participant’s local human resources representative. Participant authorizes the
recipients to receive, possess, use, retain and transfer the Personal Data, in
electronic or other form, for the purposes of implementing, administering and
managing Participant’s participation in the Plan, including any requisite
transfer of such Personal Data as may be required to a broker or other third
party with whom Participant may elect to deposit any Shares received.
Participant understands that Personal Data will be held only as long as is
necessary to implement, administer and manage Participant’s participation in the
Plan. Participant understands that he or she may, at any time, view Personal
Data, request additional information about the storage and processing of
Personal Data, require any necessary amendments to Personal Data or refuse or
withdraw the consents herein, without cost, by contacting in writing
Participant’s local human resources representative. Participant understands that
refusal or withdrawal of consent may affect Participant’s ability to participate
in the Plan or to realize benefits from the Plan. For more information on the
consequences of Participant’s refusal to consent or withdrawal of consent,
Participant understands that he or she may contact his or her local human
resources representative.

 

37 

 

 

22. Foreign Exchange Fluctuations and Restrictions. Participant understands and
agrees that the future value of the underlying Shares is unknown and cannot be
predicted with certainty and may decrease. Participant also understands that
neither the Company, nor any affiliate is responsible for any foreign exchange
fluctuation between local currency and the United States Dollar or the selection
by the Company or any affiliate in its sole discretion of an applicable foreign
currency exchange rate that may affect the value of the Restricted Stock Units
or Shares received (or the calculation of income or Tax-Related Items
thereunder). Participant understands and agrees that any cross-border remittance
made to transfer proceeds received upon the sale of Shares must be made through
a locally authorized financial institution or registered foreign exchange agency
and may require the Participant to provide such entity with certain information
regarding the transaction.

 

23. Amendment, Suspension or Termination of the Plan. By accepting this Award,
Participant expressly warrants that he or she has received an Award of
Restricted Stock Units under the Plan, and has received, read and understood a
description of the Plan. Participant understands that the Plan is discretionary
in nature and may be amended, suspended or terminated by the Company at any
time.

 

24. Governing Law. This Award Agreement will be governed by the laws of the
State of Delaware, without giving effect to the conflict of law principles
thereof. For purposes of litigating any dispute that arises under this Award of
Restricted Stock Units or this Award Agreement, the parties hereby submit to and
consent to the jurisdiction of the State of Ohio.

 

38 

 



